DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; ‘at least a part of the plurality of concave-shaped parts’ in line 13 is unclear; whereas ‘at least a part of the plurality of concave-shaped parts’ is already respectively asserted in line(s) 10-11 for one of the constituting members and in line(s) 11-12 for another one of the constituting members, and thus it further cannot be ascertained if ‘a respective outlet’ is intended to be formed by each concave-shape parts or if the one concave-shaped part and the another concave shaped part collectively define ‘one outlet’.


Claim Rejections - 35 USC § 102



Claim 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Govindasamy 2012/0155015).
Regarding Claim 1; Govindasamy discloses a heat dissipation structure provided in a housing (whereas 130-fig. 2 comprises heat dissipation structure defined by 220 in a housing 250) that accommodates a substrate which is parallel to the side surface part of the housing and a heat generating source which is mounted on the substrate therein (whereas 202 constitutes a substrate parallel to atleast a bottom surface portion having 295; a heat generating source-740 mounted on the substrate), wherein the heat dissipation structure is positioned above the substrate (as depicted by Fig. 2—whereas 220 is disposed above 202) and is perpendicular to the substrate (as depicted by Fig. 2—whereas 220 is atleast in part perpendicular to 200; whereas 222 is concave and defined by a flange thereof which extend perpendicular to the horizontal surface of 202), and the heat dissipation structure comprising: a plurality of constituting members opposed to each other and the plurality of constituting members is perpendicular to the substrate (as depicted by Fig.’s 2 and 6 whereas 244 comprises a plurality of concave shaped portions having a vertical thickness perpendicular to 220), wherein each of the constituting members includes a plurality of concave-shaped parts that are aligned, at least a part of the plurality of concave-shaped parts of one of the constituting members is opposed to at least a part of the plurality of concave-shaped parts of another one of the constituting members (whereas the plurality of concave-shaped parts are define by at least four portions of 244 on one side of 220 which define atleast two concave-shaped portions  and are opposite to another four portions of 244 defining another two concave-shaped portions on an opposed side of 200), and an outlet is formed in at least a part of the plurality of concave-shaped parts (whereas each of the four respective portions 244 in-part defines atleast one of the respective concave portions and radiates heat through slots 285 so as to constitute an outlet).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Govindasamy 2012/0155015).
Regarding Claim 2; Govindasamy discloses the heat dissipation structure according to Claim 1, wherein the plurality of concave-shaped parts is suggested as with respect to a distance between the concave-shaped part and the heat generating source (whereas portions 244 are the same vertical height as the flange 244 which create a sufficient spacing between 222 and wireless logic 200—as set forth by para. 0032).  Except, Govindasamy does not explicitly disclose the size of the concave shaped parts are determined in accordance to the distance.  However, it would have been an obvious matter of design choice to modify the size of the plurality of concave parts to In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 3; Govindasamy discloses the heat dissipation structure according to Claim 1, wherein the plurality of concave-shaped parts in each of the constituting members is suggested as with respect to a distance between the concave-shaped part and the heat generating source (whereas portions 244 are the same vertical height as the flange 244 which create a sufficient spacing between 222 and wireless logic 200—as set forth by para. 0032).   Except, Govindasamy does not explicitly disclose the arrangement of the concave shaped parts are determined in accordance to the distance.  However, it would have been an obvious matter of design choice to modify the arrangement of the plurality of concave parts to create space sufficiency as desired between the wireless logic and the thermal pads 245 of the heat dissipation structure—para. 0032, to achieve a desired heat transfer path—para. 0056 and/or to allow for desired connectivity with RJ-connectors of the wireless logic—para. 0058, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Regarding Claim 4; Govindasamy discloses the heat dissipation structure according to Claim 1, wherein each of theFirst named inventor: Takahiro YagiPage 3 Serial no. 16/817,808plurality of concave-shaped parts is determined in Except, Govindasamy does not explicitly disclose the arrangement of the outlets are determined in accordance to the distance.  However, it would have been an obvious matter of design choice to modify the arrangement of the outlets are determined in accordance to the distance to create space sufficiency as desired between the wireless logic and the thermal pads 245 of the heat dissipation structure—para. 0032, to achieve a desired heat transfer path—para. 0056 and/or to allow for desired connectivity with RJ-connectors of the wireless logic—para. 0058, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5; the heat dissipation structure according to Claim 1, wherein the distance between bottom surface parts of the plurality of concave-shaped parts of one of the constituting members and bottom surface parts of the plurality of concave-shaped parts of another one of the constituting members that are opposed to the bottom surface parts of the plurality of concave- shaped parts of the one of the constituting members is Regarding Claim 6; the heat dissipation structure according to Claim 1, wherein depth of one of the concave-shaped parts is bigger or smaller than depth of another one of the concave-shaped parts, when the one of the concave- shaped parts is near from a part in the vicinity of a part immediately above the heat generating source than the another one of the concave-shaped parts. Regarding Claim 7; the heat dissipation structure according to Claim 1, wherein number of the outlets provided in one of the concave-shaped parts is bigger or smaller than number of the outlets provided in another one of the concave-shaped parts, when the one of the concave-shaped parts is near from a part in the vicinity of a part immediately above the heat generating source than the another one of the concave-shaped parts.  Regarding Claim 8; the heat dissipation structure according to Claim 1, wherein size of the outlets provided in one of the concave-shaped parts is bigger or smaller than size of the outlets provided in another one of the concave- shaped parts, when the one of the concave-shaped parts is near from a part in the vicinity of a part immediately above the heat generating source than the another one of the concave-shaped parts.  Regarding Claim 9; the heat dissipation structure according to Claim 1, wherein a position of at least a part of a plurality of outlets provided in one of the constituting members is different from that of at least a part of a plurality of outlets provided in another one of the constituting members, and deviation between the position of the outlet provided in one of the constituting members and the position of the outlet provided in the other one of the constituting members becomes big or small as the distance from the part in the vicinity of the part immediately above the heat generating source increases.  Regarding Claim 10; the heat dissipation structure according to Claim 1, wherein distance between bottom surface parts of the plurality of concave-shaped parts of one of the constituting members and bottom surface parts of the plurality of concave-shaped parts of another one of the constituting members that are opposed to the bottom surface parts of the plurality of concave-shaped parts of the one of the constituting members becomes big or small as the distance from the part in the vicinity of the part immediately above the heat generating source increases.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835